DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 been entered.

Response to Amendment
The amendment of 12/16/2021 has been entered.
Disposition of claims: 
Claim 12 has been canceled.
Claims 1-11 and 13-21 are pending.
Claim 8 has been withdrawn as being drawn to a non-elected species.
Claims 1, 3, 13, and 18 have been amended.
The amendments to claims 1, 13, and 18 have overcome: 
the rejections of claims 1-7, 9-10, 13-14, 16, and 18-20 under 35 U.S.C. 103 as being unpatentable over Djurovich et al. (US 2005/0258433 A1, hereafter Djurovich) in 
the rejections of claim 3 under 35 U.S.C. 103 as being unpatentable over Djurovich et al. (US 2005/0258433 A1) in view of Wilkinson et al. (“Luminescent Complexes of Iridium(III) Containing N^C^N-Coordinating Terdentate Ligands”, Inorg. Chem. 2006, vol. 45, page 8685-8699) as applied to claims 1-2, 4-7, and 9-10 above, further in view of Kim et al. (US 2008/0194853 A1, hereafter Kim).
the rejections of claims 11-12 and 21 under 35 U.S.C. 103 as being unpatentable over Djurovich et al. (US 2005/0258433 A1) in view of Wilkinson et al. (“Luminescent Complexes of Iridium(III) Containing N^C^N-Coordinating Terdentate Ligands”, Inorg. Chem. 2006, vol. 45, page 8685-8699) as applied to claims 1-2, 4-7, and 9-10 above, further in view of Koga et al. (“Synthesis, Structures, and Unique Luminescent Properties of Tridentate C∧C∧N Cyclometalated Complexes of Iridium”, Eur. J. Inorg. Chem. 2011, page 2869-2878, hereafter Koga), and
the rejections of claims 15-17 under 35 U.S.C. 103 as being unpatentable over Djurovich et al. (US 2005/0258433 A1) in view of Wilkinson et al. (“Luminescent Complexes of Iridium(III) Containing N^C^N-Coordinating Terdentate Ligands”, Inorg. Chem. 2006, vol. 45, page 8685-8699) as applied to claims 1-2, 4-7, and 9-10 above, further in view of Adamovich et al. (US 2013/0112952 A1, hereafter Adamovich) set forth in the last Office Action. The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the second paragraph of page 76 through the 2nd paragraph of page 80 of the reply filed 12/16/2021 regarding the rejections of claims 1-7, 9-10, 13-14, 16, and 18-20 under 35 U.S.C. 103 as being unpatentable over Djurovich/Wilkinson, the rejections of claim 3 under 35 U.S.C. 103 as being unpatentable over Djurovich/Wilkinson/Kim, the rejections of claims 11-12 and 21 under 35 U.S.C. 103 as being unpatentable over Djurovich/Wilkinson/Koga, and the rejections of claims 15-17 under 35 U.S.C. 103 as being unpatentable over Djurovich/Wilkinson/Adamovich set forth in the Office Action of 09/23/2021 have been considered. 
Applicant argues that Djurovich in view of Wilkinson do not teach or suggest each and every element of the amended claims 1 and 13, and Kim, Koga, or Adamovich does not cure the deficiencies of Djurovich in view of Wilkinson.
Those rejections have been withdrawn, rendering the arguments moot. New grounds of rejections have been applied in this Office Action. 

Election/Restrictions
Applicant’s election without traverse of Compound type (A2), a compound comprising a ligand LA of Formula I coordinate to metal M, wherein the ring A is a 6-membered ring; Z1 is N; X1, X2, X3, and X4 are each CR1 wherein R1 = H; and X5, X6, and X7 are each CR2 where R2 = H in the reply filed on 2/22/2021 is acknowledged. In the Election/Restriction office action sent out on 12/21/2020, Examiner requested to identify variable X1 through X7; however, identification of R1 or R2 was not requested. Therefore, Applicant’s election of species is considered as election of Compound type (A2), a compound comprising a ligand LA of Formula I coordinate to metal 1 is N; X1, X2, X3, and X4 are each CR1; and X5, X6, and X7 are each CR2. Examination is proceeded without election of R1 and R2. 
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-7, 9-10, 13-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Djurovich et al. (US 2005/0258433 A1, hereafter Djurovich) in view of Noboru et al. (WO 2006/100925, a machine translated English document is referred to, hereafter Noboru).
Regarding claims 1-7 and 9-10, Djurovich discloses a compound having the following structure (the first structure in [014]; hereafter Formula 014-1).

    PNG
    media_image1.png
    297
    515
    media_image1.png
    Greyscale

Wherein M is a metal; R1 and R2 can be hydrogen, alkyl, or substituted or unsubstituted heteroaryl; (X-Y) can be an ancillary ligand; a is 0-4; m is 1 to maximum number of ligands that may be attached to metal M; m + n is the maximum number of ligands that may be attached to metal M ([018]).
Djurovich exemplifies Ir as the metal M ([064]; dopant A in [112]), hydrogen as R1 ([018]; phenylpyridine ligand in [059]), pyridine as the heteroaryl group ([073]), and methyl as the alkyl group ([066]).
Djurovich does not exemplifies a specific compound structure wherein all of M, R1, R2, and a are identified; however, Djurovich does teach Ir as the metal M ([064]; Ir as the metal 1 and R2 (substituents of the phenylpyridine ligand in [018], [059]), and a of each pyridine and phenyl ring being 4 (number of substituents of the phenylpyridine ligand in [059]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Formula 014-1 of Djurovich by selecting M to be Ir; R1 and R2 to be hydrogen; a to be 4, as taught by Djurovich.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the each variable M being Ir, R1 being H, R2 being H, and a being 4 is selection of one from exemplified list of Markush groups disclosed by Djurovich; therefore, the selection would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to be used for an organic light emitting device.
The modification provides the Modified compound of Djurovich as shown below.

    PNG
    media_image2.png
    229
    525
    media_image2.png
    Greyscale

Djurovich does not disclose a specific tridentate ligand; however, Djurovich does teach that a substituent can be added to the compound of Djurovich such that the compound can be 
Djurovich teaches that the substituent, R2 of Formula 014-1 can be a heteroaryl group ([018]) and exemplifies pyridine as the heteroaryl group ([073]).
Noboru discloses an Ir complex comprising tridentate ligands used for the emitting layer material of an organic light emitting device ([019]-[028]).
Noboru teaches that a tridentate ligand has more bonds with the central metal than a bidentate ligand such as a phenylpyridine ligand such that energy transfer between the metal and the ligand is easy, provides highly efficient light emission, and enables to obtain a larger stabilization energy associated with the formation of the complex ([036]).
Noboru exemplifies a pyridine group substituted to the bidentate ligand of phenylpyridine to form a tridentate ligand ([053]; and example Compounds 1-1, 2-2, 2-3, 2-8, 3-4, 3-7 in [057]).

    PNG
    media_image3.png
    340
    470
    media_image3.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified compound of Djurovich by substituting hydrogen at the substitution position 5 of the phenyl ring (see the substitution positions 1-6 in the 
The motivation for doing so would have been to provide the compound with more bonds with the central metal than a bidentate ligand such that energy transfer between the metal and the ligand is easy, highly efficient light emission is provided, and a larger stabilization energy associated with the formation of the complex is enabled.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). A pyridinyl group as R2 of Formula 014-1 of Djurovich is one of exemplified substituent groups. The substitution of hydrogen with pyridine would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the pyridinyl group at R2 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce a compound used for an organic light emitting device.
The resultant compound has identical structure as the Modified compound of Djurovich except that a pyridinyl group is substituted at the position 5 of the phenyl ring (see the substitution positions 1-6 in the figure of the Modified compound of Djurovich above).
The resultant compound does not have a bulky substituent at the position corresponding to the substitution position of X6 of Applicant’s Formula I; however, Djurovich does teach that R2
Noboru teaches that bulky substituents allows the metal to selectively tridentate with the ligand and prevent the formation of unwanted bidentate complexes ([049]).
Noboru exemplifies a t-butyl group at the substitution position corresponding to the substituent of X6 of Applicant’s Formula I (Compound 1-5 in [057]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Djurovich as taught by Noboru by substituting a t-butyl group at the position corresponding to the substituent of X6 of Applicant’s Formula I, as taught by Djurovich and Noboru.
The motivation for doing so would have been to allow the metal of the compound to selectively form tridentate with the ligand and prevent the formation of unwanted bidentate complexes based on the teaching of Noboru.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). A t-butyl group as R2 of Formula 014-1 of Djurovich is one of exemplified substituent groups. The substitution of hydrogen with t-butyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the t-butyl group at R2 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce a compound used for an organic light emitting device.
The resultant compound has following structure.

    PNG
    media_image4.png
    316
    581
    media_image4.png
    Greyscale

The ligand LA (the tridentate ligand of the compound) of Compound of Djurovich as modified by Noboru has identical structure as Formula I of claim 1, wherein ligand LA coordinates to a metal M (Ir); the metal M coordinates to ring B through a metal-carbene bond; ring A is 6-membered ring (pyridine); Z1 is N; X1-X4 are each CR1; X5-X7 are each CR2; R1, R2, and R3 are each hydrogen or alkyl (t-butyl), provided that the compound satisfies the condition (iv) at least one of X5 and X7 is N or CH (both X5 and X7 are CH), meeting all the limitations of claims 1-7.
The Compound of Djurovich as modified by Noboru, wherein LA is selected from 
    PNG
    media_image5.png
    206
    104
    media_image5.png
    Greyscale
, wherein R1 and R3 are hydrogen; and R2 are hydrogen or alkyl (t-butyl), meeting all the limitations of claim 9
  The Compound of Djurovich as modified by Noboru, wherein LA is selected from ligand LA42, 
    PNG
    media_image6.png
    307
    216
    media_image6.png
    Greyscale
, meeting all the limitations of claim 10.
Regarding claims 13-14, 16, and 20, the Compound of Djurovich as modified by Noboru reads on all the features of claims 1-7 and 9-10, as outlined above.
Djurovich as modified by Noboru does not disclose a specific organic light emitting device comprising a Compound of Djurovich as modified by Noboru; however, Djurovich does teach that the compound of Djurovich can comprise the organic layer between a cathode and an anode of an organic light emitting device (Abstract, claim 6).
Djurovich further exemplifies an organic light emitting device comprising anode (ITO), an emission layer comprising mCP as a host and a compound of Djurovich (dopant A) used as an emissive dopant, and a cathode (Al) (Example 1 in [100]-[101]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound of Djurovich as modified by Noboru by substituting the emissive dopant of the emission layer of an organic light emitting device of Djurovich (Example 1) with the Compound of Djurovich as modified by Noboru, as taught by Djurovich.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, both dopant A and the compound of Djurovich as modified by Noboru (2) are encompassed by the compound 
The resultant device comprises anode (ITO), an emission layer comprising mCP as a host and Compound of Djurovich as modified by Noboru as an emissive dopant, and a cathode (Al), wherein the emission layer is an organic layer, meeting all the limitations of claims 13-14.
The organic light emitting device of Djurovich as modified by Noboru, wherein the organic layer further comprises a host (mCP), wherein the host comprises carbazole, meeting all the limitations of claim 16.
The instant claim 20 claims a formulation comprising a compound of claim 1. 
The instant specification discloses a formulation comprises the novel compound disclosed herein and can include one or more components wherein the component can be a host ([088]). 
The emission layer of the organic light emitting device of Djurovich as modified by Noboru comprises a host and the Compound of Djurovich as modified by Noboru. Therefore, the material of the emission layer is equated with a formulation, meeting all the limitations of claim 20.
Regarding claims 18-19
The device comprises anode (ITO), an emission layer comprising mCP as a host and Compound of Djurovich as modified by Noboru as an emissive dopant, and a cathode (Al), wherein the emission layer is an organic layer.
Djurovich as modified by Noboru does not disclose a specific consumer product comprising the organic light emitting device of Djurovich as modified by Noboru; however, Djurovich does teach the device in accordance with embodiment of the invention can be incorporated into a consumer product including a flat panel display ([055]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Djurovich as modified by Noboru by incorporating it into a flat panel display, as taught by Djurovich.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, substitution of organic light emitting devices of Djurovich in the flat panel display of Djurovich would have been substitution of one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to be used for a flat panel display.
The modification provides a flat panel display comprising an organic light emitting device of Djurovich as modified by Noboru, wherein the flat panel display is a consumer product, meeting all the limitations of claims 18-19.

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Djurovich et al. (US 2005/0258433 A1) in view of Noboru et al. (WO 2006/100925, a machine translated English document is referred to) as applied to claims 1-7 and 9-10 above, further in view of Wilkinson et al. (“Luminescent Complexes of Iridium(III) Containing N^C^N-Coordinating Terdentate Ligands”, Inorg. Chem. 2006, vol. 45, page 8685-8699, hereafter Wilkinson).
Regarding claims 11 and 21, the Compound of Djurovich as modified by Noboru reads on all the features of claims 1-7 and 9-10, as outlined above.
The Compound of Djurovich as modified by Noboru does not have a tridentate ligand LB; however, Djurovich does teach that in the Formula 014-1 of Djurovich, the (X-Y) can be an ancillary ligand; m is 1 to maximum number of ligands that may be attached to metal M; m + n is the maximum number of ligands that may be attached to metal M ([018]). 
Djurovich teaches that a substituent can be added to the compound of Djurovich such that the compound can be linked to form a multidentate ligand. Djurovich further teaches that this type of linking can increase stability relative to unlinked structure ([054]).
Noboru discloses an Ir complex comprising tridentate ligands used for the emitting layer material of an organic light emitting device ([019]-[028]).
Noboru teaches that a tridentate ligand has more bonds with the central metal than a bidentate ligand such as a phenylpyridine ligand such that energy transfer between the metal and the ligand is easy, provides highly efficient light emission, and enables to obtain a larger stabilization energy associated with the formation of the complex ([036]).
Djurovich as modified by Noboru does not exemplifies a specific ancillary ligand LB claimed in the claims 11 or 21. 
Wilkinson teaches that two tridentate ligands can coordinate to the Ir metal ion wherein one is a monoanionic tridentate ligand and the other is a dianionic tridentate ligand to keep the 
Wilkinson exemplifies a tridentate ligand dppy wherein the compound has m and n being each 1 (the top ligand of Compound 3 in Scheme 5).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Djurovich as modified by Noboru by substituting the ancillary ligand (X-Y) with the ligand dppy of Wilkinson; and choosing m and n to be each 1, as taught by Djurovich, Noboru, and Wilkinson.
The motivation for doing so would have been to increase stability, provide the compound with more bonds with the central metal than a bidentate ligand such that energy transfer between the metal and the ligand is easy, highly efficient light emission is provided, and a larger stabilization energy associated with the formation of the complex is enabled, and keep the overall charge neutrality, based on the teachings of Djurovich, Noboru, and Wilkinson.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce a compound used for an organic light emitting device.
The resultant compound has the following structure.

    PNG
    media_image7.png
    274
    671
    media_image7.png
    Greyscale

The Compound of Djurovich as modified by Noboru and Wilkinson has a formula of Ir(LA42)(LB1), meeting all the limitations of claims 11 and 21.

Claims 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Djurovich et al. (US 2005/0258433 A1) in view of Noboru et al. (WO 2006/100925, a machine translated English document is referred to) as applied to claims 1-7, 9-10, 13-14, 16, and 18-20 above, further in view of Adamovich et al. (US 2013/0112952 A1, hereafter Adamovich).
Regarding claims 13-17 and 20, the organic light emitting device of Djurovich as modified by Noboru reads on all the features of claim 13, as outlined above.
The device comprises anode (ITO), an emission layer comprising mCP as a host and Compound of Djurovich as modified by Noboru as an emissive dopant, and a cathode (Al), wherein the emission layer is an organic layer.
The host compound of mCP does not meet the limitations of claims 15 and 17.
Adamovich discloses an organic light emitting device wherein the emissive layer comprising a host (“organic composition” comprising a first compound and a second compound) and a phosphorescent emissive dopant ([035] and [099]).
Adamovich exemplifies a host comprising the following triphenylene containing benzo-fused thiophene compound (Compound H9 of [070]).

    PNG
    media_image8.png
    230
    447
    media_image8.png
    Greyscale

Adamovich teaches that an organic light emitting device comprising the host provides improved lifetime and efficiency (Abstract and [001]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Djurovich as modified by Noboru by substituting the host of the emission layer with the host comprising benzo-fused thiophene compound (Compound H9 of Adamovich), based on the teaching of Adamovich.
The motivation for doing so would have been to provide the organic light emitting device comprising the benzo-fused thiophene host compound with improved lifetime and efficiency.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, both mCP and Compound H9 are known host compounds. Substitution of host compounds would have been one known element for another known element and led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to be used for an organic light emitting device.
The modification provides an organic light emitting device comprising anode (ITO), an emission layer comprising benzo-fused thiophene compound (Compound H9 of Adamovich) as a host and Compound of Djurovich as modified by Noboru (2) as an emissive dopant, and a cathode (Al), wherein the emission layer is an organic layer; and the emission layer material is equated with a formulation, meeting all the limitations of claims 13-17 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786